                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                      CIVIL ACTION NO. 3:19-CV-00694-FDW-DSC


 JILL ROE,                                       )
                                                 )
                     Plaintiff,                  )
                                                 )
 v.                                              )
                                                 )                    ORDER
 CHARLOTTE-MECKLENBURG                           )
 BOARD OF EDUCATION et. al.,                     )
                                                 )
                    Defendants.                  )



       THIS MATTER is before the Court on “Plaintiff’s Motion to Compel …” (document

#44) and the parties’ briefs and exhibits.

       As modified in her briefs, Plaintiff’s Motion seeks production of “information about Title

IX compliance ‘arising out of student-on-student sexual harassment misconduct, and/or assault

from 2010 to 2015.’” Document #44-1 at 2. For the reasons stated in her briefs, Plaintiff’s Motion

is granted.

       NOW IT IS HEREBY ORDERED that:

       1. “Plaintiff’s Motion to Compel …” (document #44) is GRANTED. Within fifteen days

              of this Order, Defendant shall produce all responsive information about Title IX

              compliance arising out of student-on-student sexual harassment misconduct and/or

              assault from 2010 to 2015.

       2. The Clerk is directed to send copies of this Order to counsel for the parties and to the

              Honorable Frank D. Whitney.




      Case 3:19-cv-00694-FDW-DSC Document 47 Filed 04/13/21 Page 1 of 2
SO ORDERED.

                       Signed: April 13, 2021




Case 3:19-cv-00694-FDW-DSC Document 47 Filed 04/13/21 Page 2 of 2
